  Case 3:20-cv-00432-BJD-PDB Document 7 Filed 08/04/20 Page 1 of 2 PageID 30



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                               CASE NO. 3:20-cv-00432-BJD-PDB

 PHYLLIS N. WILLIAMS-YOUNG,

        Plaintiff,


 SEQUIUM ASSET SOLUTIONS, LLC,

        Defendant.
                                                   /

                                  NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that PHYLLIS N. WILLIAMS-YOUNG (the “Plaintiff”) and

SEQUIUM ASSET SOLUTIONS, LLC (the "Defendant"), hereby notify the Court the parties have

reached settlement, and are in the process of completing the settlement agreement and filing

dismissal papers. The parties anticipate filing dismissal papers within 45 days.

DATED: August 4, 2020

                                                       Respectfully submitted,

                                                       PHYLLIS N. WILLIAMS-YOUNG

                                                       /s/ Alexander J. Taylor
                                                       Alexander J. Taylor
                                                       Florida Bar No. 1013947
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Avenue,
                                                       Suite 200
                                                       Lombard, IL 60148
                                                       (630) 575-8181
                                                       ataylor@sulaimanlaw.com
                                                       Attorney for Plaintiff




                                                  2
  Case 3:20-cv-00432-BJD-PDB Document 7 Filed 08/04/20 Page 2 of 2 PageID 31



                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I electronically filed the foregoing with the Clerk of
the Court for the Middle District of Florida by using the CM/ECF system.


                                                                      Respectfully submitted,
                                                                      /s/ Alexander J. Taylor
                                                                      Alexander J. Taylor, Esq.




                                                  3
